UNITED STATES DlSTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
UNITED STATES ()F AMERICA CASE NO. lS-er-00227-()l
VERSUS JUDGE FOOTE
DEMYIA S PORTER (()l) l\/IAGISTRATE JUDGE HORNSBY
0 R D E R

The Report and Recornrnendation of the Magistrate Judge having been considered,
and the parties having Waived their Objections thereto;

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant’S
guilty plea iS accepted, and the court hereby adjudges Defendant guilty of the effense
charged in Count l Of the lndictment.

THUST DONE AND SIGNED in Shreveport, Louisiana, this£ZMday Of
FQ,l/\M.,\ ,2019. §

a

 

ELIZABETH * F'OTE
UNITED STATES DIS ’ CT JUDGE

